DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 11 (see Remarks pages 1-3 filed on 04/20/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kanamori (US 2019/0107984) discloses information processing method and printing system that can obtain nearly real-time status information on a printer connected via a network and notify it to a user. To achieve this, the information processing method comprises determining whether a job submitted to the information processing apparatus is a print job for causing the printer to perform print operation or a status obtaining job for obtaining status information without causing the printer to perform print operation. The information processing method further comprises transmitting dummy data that does not require processing to the printer in a case where the job submitted to the information processing apparatus is determined to be the status obtaining job, (Para 0030-0142). However, Kanamori does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Further, the next closest prior art Sunata (US 2010/0191620) discloses management system according to the aspect of the embodiments performs expiration date management of consumables delivered for a forming apparatus to be managed, based on an expiration date for consumption after manufacturing of each consumable and an expiration date for consumption after opening of each consumable. The management system then automatically makes arrangement for collecting expired consumables, (Para 0026-0124). However, Sunata does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Finally, the next closest prior art Matsuzaka (US 2020/0285424) discloses consumables stock subtraction processing unit in a management apparatus calculates a counter value used in the determination of stock subtraction for a consumable product by using the value of a counter included in a residual amount notification acquired from an image formation apparatus. When the difference of the determination counter value calculated upon receipt of a previous residual amount notification and a determination counter value calculated upon receipt of a new residual amount notification is greater than or equal to a predetermined value, stock subtraction processing for the consumable is performed, (Para 0039-0193). However, Matsuzaka does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Therefore, the prior arts Kanamori, Sunata and Matsuzaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”

Regarding independent claim 10, the closest prior art, Kanamori (US 2019/0107984) discloses information processing method and printing system that can obtain nearly real-time status information on a printer connected via a network and notify it to a user. To achieve this, the information processing method comprises determining whether a job submitted to the information processing apparatus is a print job for causing the printer to perform print operation or a status obtaining job for obtaining status information without causing the printer to perform print operation. The information processing method further comprises transmitting dummy data that does not require processing to the printer in a case where the job submitted to the information processing apparatus is determined to be the status obtaining job, (Para 0030-0142). However, Kanamori does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Further, the next closest prior art Sunata (US 2010/0191620) discloses management system according to the aspect of the embodiments performs expiration date management of consumables delivered for a forming apparatus to be managed, based on an expiration date for consumption after manufacturing of each consumable and an expiration date for consumption after opening of each consumable. The management system then automatically makes arrangement for collecting expired consumables, (Para 0026-0124). However, Sunata does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Finally, the next closest prior art Matsuzaka (US 2020/0285424) discloses consumables stock subtraction processing unit in a management apparatus calculates a counter value used in the determination of stock subtraction for a consumable product by using the value of a counter included in a residual amount notification acquired from an image formation apparatus. When the difference of the determination counter value calculated upon receipt of a previous residual amount notification and a determination counter value calculated upon receipt of a new residual amount notification is greater than or equal to a predetermined value, stock subtraction processing for the consumable is performed, (Para 0039-0193). However, Matsuzaka does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Therefore, the prior arts Kanamori, Sunata and Matsuzaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”

Regarding independent claim 11, the closest prior art, Kanamori (US 2019/0107984) discloses information processing method and printing system that can obtain nearly real-time status information on a printer connected via a network and notify it to a user. To achieve this, the information processing method comprises determining whether a job submitted to the information processing apparatus is a print job for causing the printer to perform print operation or a status obtaining job for obtaining status information without causing the printer to perform print operation. The information processing method further comprises transmitting dummy data that does not require processing to the printer in a case where the job submitted to the information processing apparatus is determined to be the status obtaining job, (Para 0030-0142). However, Kanamori does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined that the stock amount is equal to or less than the threshold value.”
Further, the next closest prior art Sunata (US 2010/0191620) discloses management system according to the aspect of the embodiments performs expiration date management of consumables delivered for a forming apparatus to be managed, based on an expiration date for consumption after manufacturing of each consumable and an expiration date for consumption after opening of each consumable. The management system then automatically makes arrangement for collecting expired consumables, (Para 0026-0124). However, Sunata does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Finally, the next closest prior art Matsuzaka (US 2020/0285424) discloses consumables stock subtraction processing unit in a management apparatus calculates a counter value used in the determination of stock subtraction for a consumable product by using the value of a counter included in a residual amount notification acquired from an image formation apparatus. When the difference of the determination counter value calculated upon receipt of a previous residual amount notification and a determination counter value calculated upon receipt of a new residual amount notification is greater than or equal to a predetermined value, stock subtraction processing for the consumable is performed, (Para 0039-0193). However, Matsuzaka does not disclose in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”
Therefore, the prior arts Kanamori, Sunata and Matsuzaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining, from an information source different from the managed device, stock amount information regarding a stock amount of an unused consumable from an information source in which the stock amount information is recorded; when the consumable is replenished or replaced, determining whether or not the stock amount of the consumable is equal to or less than a threshold value that is defined as a determination criterion based on the remaining amount information and the stock amount information; and displaying a consumables management screen displaying a status object indicating a status of the consumable that is determined, in the determining, that the stock amount is equal to or less than the threshold value.”

Dependent claims 2-9 and 12-19 are allowed because of their dependency to claims 1, 10 and 11 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677